1 U.S. 16
1 Dall. 16
1 L.Ed. 18
Riche and Richardsv.Broadfield
No. ____.
Supreme Court of Pennsylvania
April Term, 1768.

1
An Account of Sales of an Adventure shipped to New York, said to be signed by the Factor, offered in evidence to prove a loss on the Goods. Objected, that the Factor himself ought to have been brought to give evidence, viva voce, or at least the account should have been proved by him, and certified under the City Seal of New York, agreeably, to the directions of the act of parliament with regard to the proving Colony debts in England. Answered, That this being a Mercantile Transaction, such Evidence as Merchants usualy admit as proofs of a foreign Transaction, should be received here.


2
BY THE COURT. The strict Rules of Law with regard to Evidence ought not to be extended to Mercantile Transactions. In this Case, on proving the hand Writing of the Factor, let the Account of Sales be given in Evidence; which was accordingly done.